DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-26 and the species I.T2 in the reply filed on 11/4/21 is acknowledged. The species elected by applicant’s reads on claims 16-20, and 22-26. Accordingly, claims 21 and 27-29 are hereby withdrawn as being directed to a non-elected invention.

Claim Objections
Claims 16-20, and 22-26 are objected to because of the following informalities:  Claim 16 claims, “A method for combating phytopathogenic harmful fungi, wherein the fungi…..are treated with an effective amount…” However, this method does not comprise any active method steps and only recites passive steps, “wherein…are treated”. The examiner suggests rewording the claim to read as follows: “A method for combating phytopathogenic fungi comprising the step of treating the fungi, plants, soil, or seeds to be protected against fungal attack with an effective amount…” 
Claim 18 is also objected to because it contains a period in formula I.1 and the MPEP states that periods are not to be used in claims except at the end of the claim and in abbreviations as this is not an abbreviation this is not a proper use of periods in the claim and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "harmful" in claim 16 is a relative term which renders the claim indefinite.  The term "harmful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To overcome this rejection the examiner suggests removing the word harmful as it is unnecessary to the claim.
Claim 16 recites the limitation "the plants, the soil" in line 2.  There is insufficient antecedent basis for this limitation in the claim as plants and soil have not previously been mentioned in the claim and the use of “the” makes it unclear what soil and what plants applicants are referring to. The examiner suggests removing the word “the” before plants and soil which are areas/locus of fungi to be treated as they are unnecessary to claim and this amendment would overcome the antecedent basis rejection.
Claims 17-20, and 22-26 are also rejected because they depend from claim 16 and do not resolve the issues discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. (US6150303), and further in view of Cambridge MedChem (https://web.archive.org/web/20130113020012/https://www.cambridgemedchemconsulting.com/resources/bioisoteres/).
Applicants claim:
A method for combating phytopathogenic harmful fungi, wherein the fungi, the plants, the soil or seeds to be protected against fungal attack are treated with an effective amount of a compound of the formula I, or an N-oxide or an agriculturally acceptable salt thereof, wherein the compound is defined as disclosed in the instant claim(s).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 16-17, 19-20, 22-23, 25, 26, Menke teaches similar compounds to those instantly claimed, specifically wherein applicant’s Q2 is CH2 or C(Halogen)2, as applicant’s Q2 corresponds to Menke’s R3 and R4 which can both be halogens and wherein R4 is preferably halogen, and applicant’s Q1 corresponds to R1 in Menke and can be C1 haloalkyl group, preferably CF3; applicant’s OR corresponds to Menke’s X-R which is preferably OH; A corresponds to Menke’s phenyl group which can be substituted or unsubstituted and applicant’s m is 0/preferably 0/not present in Menke’s compounds and n is 1 as R7 is present and corresponds to applicant’s RA, and is a halogen, applicant’s W corresponds to Menke’s  R8 and is –CON(R32)R33, which corresponds to the instantly claimed amide-R1 bond wherein applicant’s R1 and R2 correspond to R32 and R33 in Menke and are both C1-C6 alkyl or R32 is H and R33 is alkyl, etc. which corresponds to applicant’s R2 and R1 respectively (See abstract; col. 27, ln. 60-67; examples; Col. 1, ln. 5-Col. 2, ln. 12, Col. 2, ln. 28-Col. 2, ln. 62; entire document;) and Menke teaches applying their active agents to soil at rates of 0.001 to 3.0 kg/ha of active agent which overlaps in the instantly disclosed 0.001 to 2 kg/ha that is instantly disclosed for the application rates of the claimed compounds to soil, etc. (See Menke: Col. 41, ln. 19-22, Col. 41, ln. 9-22).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 16-20, 22-26, Menke does not specifically teach examples wherein the amide group is para to the isoxazoline ring, e.g. the position labelled α in Menke (See for instance compounds in Table 1 which have the amide group in the meta position relative to the isoxazoline ring). However, it would have been obvious to have the amide group in the para position of Menke because Menke broadly teaches that R8 and R7 can be interchanged at the α 
	Regarding claim 19, Menke does not teach wherein R7 can be H. However, Menke does teach wherein R7 can be halogens which include fluorine and F and H are known bioisosteres of one another as is taught by Cambridge Medchem, and as such it would have been obvious to one of ordinary skill in the art at the R7 halogen/F group could be switched for a hydrogen because this is a routine bioisosteric replacement that is routinely done by one of ordinary skill in the art when probing the biological activity of compounds. Thus, it would be obvious to make compounds wherein m is 0, e.g. RA is not present in order to form additional pesticidal compounds for use in agriculture and for probing the activity in effort to find additional compounds that exhibit pesticidal/herbicidal activity.
Menke also does not teach wherein their compounds are fungicidal however as this is a property of the claimed compounds and Menke broadly teaches the claimed compounds and homologous variants thereof then it is obvious the compounds disclosed by Menke also exhibit the claimed fungicidal activity because it is known, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the claimed compounds and to use them in the claimed methods because Menke broadly teaches the instantly claimed compounds in their scope of herbicidal compounds as is discussed above and that these compounds are useful when applied in the same amounts as are instantly disclosed to soil, and as such the methods of Menke are obviously already accomplishing the claimed method of combating phytopathogenic fungi by applying the claimed compounds because as discussed above , "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
One of ordinary skill in the art would have been motivated to select the claimed compounds from those disclosed in Menke because Menke teaches that these compounds are useful for controlling weeds and as such one of ordinary skill in the art would have been motivated to select the claimed compounds in effort to form and make additional pesticidal compositions for use in pesticidal methods of controlling/combating various pests which affect agriculture (weeds, fungi, etc.).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 16-20, 22-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIN E HIRT/Primary Examiner, Art Unit 1616